NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

HARVEY DEMAREST,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2957
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Wayne M. Durden,
Judge.



PER CURIAM.

             Affirmed. See Fla. R. Crim. P. 3.801(d); Garrett v. State, 229 So. 3d 416

(Fla. 3d DCA 2017); Toomer v. State, 895 So. 2d 1256 (Fla. 1st DCA 2005); Teart v.

State, 866 So. 2d 145 (Fla. 1st DCA 2004); Sherwood v. State, 745 So. 2d 378 (Fla. 4th

DCA 1999).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.